Mr. Chiee Justice Wolverton,
after stating the facts in the foregoing language, delivered the opinion.
1. The question for our determination is whether there was sufficient evidence to go to the jury from which they might infer that the plaintiff was the owner of the property which he seeks to recover. In order to establish his title thereto, he introduced the instrument of writing hereinbefore set out, and the testimony of himself, Martin, and Shaw. The instrument appears on its face, in one respect, to be a mere bill of sale, while there is couched in its terms an apparent ambiguity, arising from the provision which requires the grain “to be delivered at Fred Haines’ warehouse, in the Town of Harney, Oregon, at time of threshing.” In order to determine the legal effect of this instrument, it is necessary to take it by its four corners, and to ascertain therefrom, if possible, the purpose and intent of the parties at the time of its execution ; and, if that can be so ascertained, it is controlling: Tiedeman, Sales, §83. In its formal parts, it purports to be a bill of sale, and recites a delivery of the property therein described. If nothing more had been added, the intention of the parties to transfer the title of the property by delivery of the instrument would have been obvious and unmistakable. But the clause heretofore referred to being inserted renders it, in a manner, ambiguous. We think, however, the true intendment, as gathered from the instrument itself, is that the title to the property should pass under it, but that the possession should remain with the grantor, and that he should thereafter, or when the crop had been threshed, deliver the same to Haines, and that the delivery referred to in said clause has reference merely to the delivery of possession, or the manual transportation of the grain from the place where threshed to the warehouse of the *579plaintiff, and there deposited with him. Hence, if such instrument was'in fact delivered by Martin to the plaintiff at the time of its execution, it was effective to transfer title to the property : 4 Am. & Eng. Enc. Law (2 ed.), 558. As fraud lias been set up as a defense, by the allegation that the bill of sale was executed for the purpose of defrauding the creditors of the said Martin, it was necessary, of course, to show the actual execution and delivery of the instrument, in good faith and for a valuable consideration, at a time prior to the attachment, as the sale was presumptively fraudulent” possession having been retained by the vendor. It was proper, therefore, for the alleged bill of sale to go to the jury as evidence of the plaintiff’s title, and the legal effect of the instrument itself should have been declared by the court for their direction.
2. But, conceding the instrument to be so ambiguous in its terms as to require evidence of the attendant and surrounding circumstances, and aliunde as to the purpose and intendment of the parties, there is unquestionably enough in the record from which the jury could legitimately infer and conclude that it was understood at the time of the execution and delivery thereof that the title to the property should also pass from the said Martin to the plaintiff. The plaintiff testified that he bought the property at that timo ; that Martin sold it to him, and made him a bill of sale of it. While the plaintiff has said that the property was to be delivered to him at his warehouse, yet he says also that the title had already passed, and in fact that it was so considered by him and Martin. Clearly, the plaintiff produced sufficient evidence to entitle him to go to the jury upon the bona fides of the supposed sale by Martin to the plaintiff, and the question of title to the property sued for, and there was error in sustaining the motion for nonsuit. The judg*580ment below must be reversed, and the cause remanded for such further proceedings as may be deemed advisable, not inconsistent with this opinion. Reversed.